SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2010 M&F BANCORP, INC. (Exact Name of Registrant as specified in its charter) North Carolina 000-27307 56-1980549 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2634 Durham-Chapel Hill Boulevard, Durham, North Carolina 27707 (Address of principal executive offices) Registrant’s telephone number, including area code (919) 683-1521 Not Applicable (Former address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 – OTHER EVENTS The Board of Directors of M&F Bancorp, Inc. (the “Company”) has approved a regular cash dividend of $0.0825 per share for thefourth quarter of 2010. The dividend is payable on December 24, 2010 to shareholders of record as of the close of business onDecember 17, 2010.A copy of the Company’s press release making this announcement is attached as Exhibit 99.1 and incorporated by reference into this Item8.01. ITEM 9.01 – FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. The following exhibits are filed herewith: EXHIBITNO. DESCRIPTION OF EXHIBIT Press Release datedDecember 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. M&F BANCORP, INC. By: /s/ Kim D. Saunders Kim D. Saunders President and Chief Executive Officer Dated: December 16, 2010 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release datedDecember 16, 2010.
